DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-13, and 15-16 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the drawing and claim objections have been fully considered and are persuasive. The objections have been withdrawn. 
Applicants arguments, in view of the amendments, with respect to the 35 USC 112 rejections have fully been considered but are partially persuasive. The 112(b) rejection of claim 1 is withdrawn, however claims 3 and 4 are still indefinite as described below. 
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 103 rejections have been fully considered but are not persuasive. Applicant argues that in Hongsik: (1) the fuel elements are not arranged in a continuous manner to define an annulus; (2) the annulus is not of multi-lobed form; (3) the defined ratio is not present; and (4) the fuel elements do not surround a central trunk of moderator material comprising a plurality of columns. 
As amended and described below, claim 1 is rejected over AAPA, in view of Hongsik, in view of Ho and further in view of Ding. In this combination, AAPA discloses a high temperature gas-cooled reactor core comprising fuel elements arranged in a continuous manner to define an anulus of fuel elements. As shown in Fig. 2, the fuel elements ([0011] “six columns 51 of prior art fuel elements 10” and Fig. 1: 10) are arranged in a continuous ring sharing a common border with each other with 6 protruding lobes corresponding to the outer faces of each of the hexagonal fuel elements. The specification (see [0017]) defines “multi-lobed” as an arrangement of multiple projections, each of rounded or curved form. As such, the annulus defined by the continuous ring of fuel elements is of a multi-lobed form. Additionally, the fuel elements of AAPA surround a central trunk of moderator material (52; [0011] “graphite moderator material column 52”). 
Hongsik  further teaches a prismatic fuel element (Fig. 3: 121) with an across-the-flats width (d) of 30 cm ([0047]) and Ho teaches a prismatic fuel element (Fig. 3: 25) wherein a ratio of the height of the prismatic body to its greatest width is greater than or equal to 3.0 (the height is at least 3 times greater than the width of the top face. The motivation for the combination is supplied below.  
Applicant argues that there is no suggestion or teaching that the ratio of the height to the width is greater than or equal to 3.0. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The modification of the across-the-flats width of AAPA and the ratio of the height to width ratio would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.
Finally, AAPA discloses a central trunk of moderator material (52; [0010]) but does not explicitly disclose a plurality of columns of moderator material. However, Ding teaches a high temperature gas-cooled reactor core wherein a central trunk of moderator material (Fig. A.2.6 (d) Layout 24*4B) comprises a plurality of columns (graphite block; see Fig. A.2.6 (d) Layout 24*4B). The required motivation for the combination has been supplied below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitations a “three-lobed prism” and “a multi-lobed annular prism” which renders the claim indefinite. The specification (see [0017]) defines “multi-lobed” as an arrangement of multiple projections, each of rounded or curved form. The arrangement is contiguous so that the lobes share a common border with each other, such as a three-leaf or four-leaf clover. A prism, however, by definition does not have a rounded or curved form. Therefore, it is unclear what particular arrangement of fuel elements is encompassed by a three-lobed prism and a multi-lobed annular prism.  This is further confused by the fact that, as shown in Fig. 4, the fuel elements appear to be arranged in a three-leaf clover arrangement however each projection (3 outside elements 64) are not of rounded of curved form. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-4, 6-9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA; see [0002-0011]) in view of Hongsik et al. KR 20190098611 and in view of Ho et al. KR 101487713 and further in view of Ding et al. “Design of a U-Battery”.
Regarding claims 1 and 15, AAPA ([see [0002-0011] of the specification as filed) discloses a high temperature gas-cooled reactor core (Fig. 2: 50) comprising a plurality of elongate prismatic fuel elements([0011] “six columns 51 of prior art fuel elements 10” and Fig. 1: 10), each fuel element having a hexagonal cross- section in a plane parallel to bases of each respective prismatic fuel element (see Fig. 2), the plurality of fuel elements being formed in a contiguous arrangement to define an annulus of fuel elements, wherein the annulus is of a multi-lobed form (see Fig. 2; arrangement 51 of fuel elements 10 are arranged in a continuous ring defining a central annuls and sharing a common border with each other with 6 protruding lobes corresponding to the outer faces of each of the hexagonal fuel elements) and, wherein each prismatic fuel element comprises an elongate prismatic body (Fig. 1: 10) and a plurality of elongate fuel channels (Fig. 1: 23) located within each prismatic body (see Fig. 1a) and wherein the annulus of fuel elements surrounds a central trunk of moderator material (52). 
Hongsik teaches a prismatic fuel element (Fig. 3: 121) with an across-the-flats width (d) of 30 cm ([0047]). A 30 cm across-the-flats width has a cross-sectional surface area1 of 779.4 cm2. As Hongsik teaches “suitable fuel blocks for micro-hot gas furnaces are about 30 cm” ([0047]) and therefore it would have been an obvious matter of design choice to modify the across-the-flats width of AAPA using a known, suitable dimension of Hongsik. Such a modification would have involved a mere change in size of a component which is generally recognized as within the level of ordinary skill in the art. 
Ho teaches a prismatic fuel element (Fig. 3: 25) wherein a ratio of the height of the prismatic body to its greatest width is greater than or equal to 3.0 (the height is at least 3 times greater than the width of the top face; while patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972)). It would have been an obvious matter of design choice to modify the prismatic fuel element of AAPA with the height to width ratio of the fuel element of Ho, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
AAPA discloses a central trunk of moderator material (52; [0010]) but does not explicitly disclose a plurality of columns of moderator material. 
Ding teaches a high temperature gas-cooled reactor core wherein a central trunk of moderator material (Fig. A.2.6 (d) Layout 24*4B) comprises a plurality of columns (graphite block; see Fig. A.2.6 (d) Layout 24*4B). It would have been obvious to one of ordinary skill in the art to modify the core of AAPA with the plurality of columns of moderator material of Ding for the predictable advantage of increasing the neutron moderation in the reactor core by replacing fuel blocks with graphite blocks which is an effective way to extend the lifetime and increase fuel utilization (Pg. A.2.12)
Regarding claims 2 and 16, the above-described combination teaches all the elements of the parent claim. In this combination, Ho teaches wherein the ratio of the prismatic body's height to its greatest across-the-flats width is greater than or equal to 3.2 (see Fig. 3). Such a modification would have been an obvious matter of design choice for the same reason as described above in claim 1. 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. AAPA does not explicitly disclose the plurality of fuel elements are arranged in the form of a three-lobed prism. 
Ding teaches a high temperature gas-cooled reactor core wherein a plurality of elongate fuel elements are arranged in similar configuration (Fig. A.2.6) with a larger number of graphite blocks in the central core region (Fig. A.2.6 (d) Layout 24*4B).  Ding does not explicitly teach the plurality of elongate fuel elements are arranged in the form of a three-lobed prism. However, such an arrangement is a result-effective variable because the larger moderator-to-fuel ratio contributes to the higher effective multiplication factor (keff) of the annular and scatter reactor core (Pg. A.2.10), the distribution of the graphite blocks plays an important role for neutronic performance of the configurations and the lifetime of the reactor can be extended by changing the arrangement of fuel and graphite blocks (Pg. A.2.11). Moving the graphite blocks throughout the core increases the neutron moderation in the reactor core by replacing fuel blocks with graphite blocks which is an effective way to extend the lifetime and increase fuel utilization (Pg. A.2.12). Ding also teaches shuffling the fuel blocks (e.g. (c) Layout 24 *4A vs (d) Layout 24*4B) around the core directly effects the keff  of the core (Table A.2.5). As such, a skilled artisan could select any arrangement of fuel blocks and graphite blocks in the core and be able to predict the results associated with the arrangement. Accordingly, one skilled in the art would have been motivated to optimize the neutronic performance of the core by selecting an appropriate configuration of the fuel elements (i.e., a three-lobed prism) through routine experimentation to balance the fuel utilization, effective multiplication factor and lifetime of the reactor. 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. AAPA further discloses wherein the plurality of elongate fuel elements are arranged in the form of a multi-lobed annular prism (arrangement 51 of fuel elements 10 are arranged in a continuous ring sharing a common border with each other with 6 protruding lobes corresponding to the outer faces of each of the hexagonal fuel elements).
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Ding teaches a high temperature gas-cooled reactor core wherein the plurality of columns of moderator material (graphite block) arranged together to form a solid prismatic body (see Fig. A.2.6 (d) Layout 24*4B). It would have been obvious to one of ordinary skill in the art to modify the core of AAPA with the plurality of columns of moderator material of Ding for the predictable advantage of increasing the neutron moderation in the reactor core by replacing fuel blocks with graphite blocks which is an effective way to extend the lifetime and increase fuel utilization (Pg. A.2.12)
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. In this combination, Hongsik teaches wherein the cross-sectional area of each prismatic fuel element in a plane parallel to the bases of the respective prismatic fuel element is between 500 cm2 and 800 cm2 ([0047]: a 30 cm across-the-flats width has a cross-sectional surface area2 of 779.4 cm2). As Hongsik teaches “suitable fuel blocks for micro-hot gas furnaces are about 30 cm” ([0047]) and therefore it would have been an obvious matter of design choice to modify the across-the-flats width of AAPA using a known, suitable dimension of Hongsik as described in claim 1 above. 
Regarding claims 8 and 9, the above-described combination teaches all the elements of the parent claim. AAPA as modified by Hongsik teaches the claimed invention except for a cross-sectional area between 600 cm2 - 700cm2 and 650 cm2 – 675 cm2. A skilled artisan would recognize that the cross-sectional area of the prismatic fuel element is based on the across-the-flats width and by changing the width the cross-sectional area of the prismatic fuel element can be optimized. Therefore, it would have been an obvious matter of design choice to change the across-the-flats width of the prismatic fuel element to have a cross-sectional area as claimed, since such a modification would have involved a mere change in size of a component. A change in size of a component is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. AAPA further discloses a plurality of elongate cooling channels (24, 25) located in each prismatic body ([0007]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA) in view of Hongsik et al. KR 20190098611 in view of Ho et al. KR 101487713 in view of Ding et al. “Design of a U-Battery”. and further in view of Vollman “HTGR Technology Course for the Nuclear Regulatory Commission.”
Regarding claims 10-12, the above-described combination teaches all the elements of the parent claim. AAPA discloses the fuel channels have a diameter about 1.3 cm and occupy about 24.9% of the cross-sectional area of the fuel element ([0010]) but does not explicitly disclose wherein the total cross-sectional area of the fuel channels in a plane parallel to the bases of the respective prismatic fuel element is no more than 24%, between 22%-24% or approximately 23% of the cross-sectional area of the prismatic fuel element.
Vollman teaches a fuel element (Pg. 10) with a fuel channel (fuel hole) with a 12.7 mm diameter (1.27 cm). As such, the cross-sectional area of each fuel channel is 1.27 cm2 and with 210 fuel holes the total cross-sectional area of the fuel holes in a plane of the fuel element is 266.7 cm2. Moreover, the fuel element has an across-the-flats width of 36 cm and a total cross-sectional area of 1122 cm2. Therefore, the ratio of the total cross-sectional area of the fuel channels in a plane parallel to the bases of the prismatic fuel element to the cross- sectional area of the prismatic fuel element (266.7 cm2/1122 cm2) is 23.7% which is no more than 24%, between 22% and 24% and approximately 23%. It would have been an obvious matter of design choice to modify AAPA fuel channel diameter using a known, suitable dimension (1.27 which is above 1.3 cm).  Such a modification would have involved a mere change in size of a component which is generally recognized as within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1            
                 
                 
                A
                r
                e
                a
                 
                o
                f
                 
                h
                e
                x
                a
                g
                o
                n
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        30
                    
                    
                        2
                    
                
                =
                779.4
                 
                c
                
                    
                        m
                    
                    
                        2
                    
                
            
        
        2            
                 
                 
                A
                r
                e
                a
                 
                o
                f
                 
                h
                e
                x
                a
                g
                o
                n
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        30
                    
                    
                        2
                    
                
                =
                779.4
                 
                c
                
                    
                        m
                    
                    
                        2